Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (No.333-191881 and 333-202103) and Form S-8 (No. 333-126978) of Manitex International, Inc. of our report dated March10, 2016, relating to our audit of the consolidated financial statements and the effectiveness of internal control over financial reporting, which appear in this Form 10-K for the year ended December31, 2015. /s/ UHY LLP UHY LLP Sterling Heights, Michigan
